DETAILED ACTION
This Office Action is in response to Application filed on 30 September 2019.
Claims 1-22 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first set of components configured to track…”, “a second set of components configured to add…” in claim 5.
“a first set of components configured to track…”, “a second set of components configured to add…” in claim 7.
“a first set of components configured to track…”, “a second set of components configured to add…” in claim 16.
“a first set of components configured to track…”, “a second set of components configured to add…” in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "wherein the master device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to cite “further comprises a master device”, or amending the dependency of the claim to be dependent from claim 9, either directly or via claim 10 from which it is dependent, claim 9 cites “a master device”, however claim 10 is dependent from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al., U.S. Patent App. Pub. 2013/0304947, hereinafter referred to as “Wada”, in view of Feller, U.S. Patent App. Pub. 2011/0182391, hereinafter referred to as “Feller”.

Referring claim 1, Wada discloses a system (See Wada, paragraph 0007).  This is interpreted as a system, comprising.
Wada discloses the system including a battery (See Wada, Fig. 2A, paragraph 0033).  This is interpreted as a battery.
Wada discloses a battery monitoring unit connected to the batter (See Wada, Fig. 2A, paragraph 0022).  This is interpreted as a monitoring circuit coupled to the battery, wherein the monitoring circuit comprises.
Wada discloses the battery monitoring receives battery information from the battery (See Wada, paragraph 0034 and 0048).  This is interpreted as a sense circuit.
Wada discloses the battery monitoring unit is connected to an ECU, thus a peripheral device of the ECU (See Wada, Fig. 2A, paragraphs 0034).  This is interpreted as a peripheral device coupled to the sense circuit, wherein the peripheral device comprises:
Wada discloses the battery monitoring unit includes a UART (See Wada, Fig. 2A, paragraph 0021 and 0034).  This is interpreted as a universal asynchronous receiver-transmitter (UART) receiver; and.
Wada discloses the battery monitoring unit storing the acquired battery information (See Wada, Fig. 2A, paragraph 0048).  This is interpreted as memory coupled to the UART receiver and configured to store battery monitoring data.
Wada does not disclose the universal asynchronous receiver-transmitter (UART) receiver having an adaptive sample timing circuit with a numerically-controlled oscillator (NCO) circuit.  However, Wada the battery monitoring unit sending all the battery monitoring information periodically (See Wada, paragraph 0025).


Referring to claim 2, Wada and Feller disclose all the limitations (See rejection of claim 1) including Wada discloses the battery monitoring unit to monitor the battery state (See Wada, paragraph 0021).  This is interpreted as wherein the battery monitoring data comprises a status value based on measurements obtained by the sense circuit.

Referring to claim 3, Wada and Feller disclose all the limitations (See rejection of claim 1) including Wada discloses the battery monitoring unit receives battery information (See Wada, paragraph 0034).  This is interpreted as wherein the battery monitoring data comprises measurement values obtained by the sense circuit.

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-22 are allowed.

Concerning claims 13-18, the prior art does not teach “a clock count circuit coupled to a first input node of the NCO circuit; and a bit count circuit coupled to a second input node of the NCO circuit” in conjunction with the other limitations of the claims.

Concerning claims 19-22, the prior art does not teach “a numerically-controlled oscillator (NCO) circuit configured to change a sample time for the UART receiver based at least in part on an accumulated clock count value and an accumulated bit count value” in conjunction with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 6,937,683 to Ratzel
- Timing recovery circuit with edge detector and NCO
U.S. Patent App. Pub 2010/0259221 to Tabatowski-Bush
- Battery monitoring system with UART Bus
U.S. Patent App. Pub. 2014/0232474 to Waters
- Enhanced numerical controlled oscillator
U.S. Patent App. Pub. 2017/0277245 to Paley et al.
- Battery system with monitor circuitry and control circuitry with UART


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        April 21, 2021